IN THE SUPREME COURT OF THE STATE OF NEVADA


                   WILLIAM B. TURNER,                                                                     No. 84207
                                     Appellant,
                                 vs.
                   THE STATE OF NEVADA; THE STATE
                   OF NEVADA DEPARTMENT OF
                                                                                                             FILED
                   CORRECTIONS; AND WARDEN                                                                    FEB 2 5 2022
                   WILLIAM HUTCHINGS,
                                                                                                             ELIZABETH Æ BROWN
                                     Respondents.                                                          CLERK OF SpPREME COURT
                                                                                                          By    6N
                                                                                                                DEPUTY CLERK


                                                          ORDER DISMISSING APPEAL

                                           This is a pro se appeal from a district court order dismissing a
                  postconviction petition for a writ of habeas corpus. Eighth Judicial District
                  Court, Clark County; Erika D. Ballou, Judge.
                                           This court's review of this appeal reveals a jurisdictional defect.
                  Specifically, the district court entered its order dismissing appellant's
                  petition on December 19, 2021. The district court served notice of entry of
                  that order on appellant on December 20, 2021. However, appellant did not
                  file the notice of appeal until February 3, 2022, well after the expiration of
                  the 30-day appeal period prescribed by NRS 34.575.                                          See NRAP 4(b);

                  Lozada v. State, 110 Nev. 349, 352, 871 P.2d 944, 946 (1994) (explaining
                  that an untimely notice of appeal fails to vest jurisdiction in this court).
                  Accordingly, this court
                                           ORDERS this appeal DISMISSED.


                                                                       1   k
                                                                       --____ ".,..A. 2. °      ,n , J.
                                                                                          5.._...4 '•

                                                            Hardesty


                          Al4C4--0                              , J.
                  Stiglich                                                                     Herndon
SUPREME COURT
     OF
   NEVADA

(0) I.447A
                                                                                                                            occi 9
                      ,           -•••*.         .,
                  !: -
                66.       • •• •-• 1.4;fkik_
         7                                            -     •   -• •
                  cc:   Hon. Erika D. Ballou, District Judge
                        William B. Turner
                        Attorney General/Carson City
                        Attorney General/Las Vegas
                        Eighth District Court Clerk




SUPREME COURT
        Of
       NEVADA                                         2
(01   I)47A ADM



                          S3•7711